Citation Nr: 0403927	
Decision Date: 02/11/04    Archive Date: 02/23/04	

DOCKET NO.  02-15 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a sleep disorder, to 
include sleep apnea.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The evidence of record, including the service medical 
records, indicates that the veteran had unverified active 
service from September 1985 to September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
RO, which denied the veteran's claim of service connection 
for sleep apnea.  

The Board notes that, in the April 2001 rating decision, the 
RO evidently found that the veteran had furnished new and 
material evidence to reopen a claim of service connection for 
sleep apnea (as stated in the Statement of the Case issued in 
September 2002) and then proceeded to adjudicate the claim of 
service connection on a de novo basis, denying such claim on 
the merits.  

Even if the RO determined that new and material evidence was 
presented to reopen the claim, such is not binding on the 
Board, and the Board must first decide whether evidence has 
been submitted which is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  The Board, hereinbelow, undertakes to adjudicate 
that question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.  

In July 2003, the veteran testified at a hearing at the RO 
before the undersigned, who has been designated to make the 
final disposition of this proceeding for VA.

The Board notes further that, following the decision 
hereinbelow to reopen the veteran's claim of service 
connection, this appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on his part.



FINDING OF FACT

In a January 2000 rating decision, the RO denied the 
veteran's claim of service connection for a sleep disorder, 
to include sleep apnea; the evidence received since the 
January 2000 RO decision includes evidence that is not 
cumulative or redundant of evidence previously considered and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  
 


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a sleep disorder, to include 
sleep apnea.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. § 3.156 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) was enacted on November 9, 2000.   
Among other things, the VCAA eliminated the well-grounded 
claim requirement and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002). 

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received before that date.  

The Board also takes note of the recent decision of Pelegrini 
v. Principi, No. 01-944 (U. S. Vet. App. Jan. 13, 2004), 
wherein the United States Court of Appeals for Veterans 
Claims (Court) indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, No. 01-
944, slip op. at 12 (U.S. Vet. App., Jan. 13, 2004).  The 
Court noted that the statutory purpose was to ensure adequate 
notice at a time when a claimant "...often has not yet 
identified the evidence and information relevant to the 
claim," and cited the potential for prejudice in forcing a 
claimant to overcome an adverse determination, id. at 12, 13, 
and emphasized that in that particular case the absence of 
prejudice had not been demonstrated.  

The Court in Pelegrini cited to four requirements under 38 
U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002):  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  Id. at 14.  

In this case, the RO initially informed the veteran of the 
VCAA in an April 2003, following its adjudication of his 
claim in April 2001.  Nevertheless, as explained hereinbelow, 
the Board is of the opinion that new and material evidence 
has been presented to reopen the veteran's claim, and no 
additional evidence or information is required to 
substantiate his application to reopen.  Accordingly, 
appellate review of his claim to reopen may proceed without 
prejudice to the veteran and without the necessity to address 
the issue of whether he has been afforded adequate notice and 
assistance specific to the instant claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In the present case, the veteran's claim of service 
connection for a sleep disorder, to include sleep apnea, was 
previously denied by the Board in May 1998, on the basis that 
his claim was not well grounded, and by the RO in August 1999 
and January 2000, on the basis that new and material had not 
been received to reopen the claim (i.e., there was no 
evidence of a link between his current disability and 
service).  The veteran did not perfect an appeal with regard 
to these decisions, and they are considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the January 2000 RO decision, which determined that 
new and material evidence had not been received to reopen the 
veteran's claim because there was not sufficient rationale to 
link any of the veteran's current findings to service.  As 
such, the Board will consider evidence submitted since this 
determination in order to determine whether that evidence is 
new and material to reopen the veteran's service connection 
claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim of service connection for sleep 
apnea in January 2000, the pertinent evidence of record 
consisted of the veteran's service medical records, which 
showed that the veteran complained of difficulty with sleep; 
an April 1996 VA examination report, which noted daytime 
fatigue and frequent somnolence; a September 1998 VA 
examination report, which showed a normal sleep study and 
assessment of chronic excessive daytime sleepiness syndrome; 
hearing testimony of the veteran in April 1997 to the effect 
that his current sleep disorder was related to fatigue first 
experienced in service; a private polysomnography dated in 
February 1998, which showed mild to moderate obstructive 
sleep apnea syndrome; and a private doctor's statement dated 
in September 1998, which noted the veteran's long-standing 
history of excessive daytime somnolence, severe snoring, 
witnessed apnea episodes and unrefreshing sleep.  

The evidence received since the January 2000 RO decision 
includes that of statements from two current friends of the 
veteran who served on active duty with him and attested to 
his sleeping problems during and after service and their 
belief that the veteran has had a sleeping disorder since 
service; and hearing testimony of the veteran in July 2003 to 
the effect that there was a problem with the administration 
of the VA sleep study that was noted to be normal and that 
his sleep problems have persisted without abatement ever 
since service.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  The statements of 
the two individuals who served on active duty with the 
veteran and the veteran's own testimony were not previously 
before the RO in January 2000.  

In regard to the evidence submitted since the January 2000 RO 
decision, the Board finds that it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the January 2000 RO decision, or cumulative or 
duplicative of the evidence previously of record.  Also, the 
additional medical evidence shows that the veteran has been 
observed on active duty to have sleep problems for which a 
diagnosis of sleep apnea was made following service.  
Furthermore, as the statements and testimony of the veteran 
are presumed credible, it appears that the veteran's current 
sleep disorder is attributable to service.  

Thus, the Board finds that new and material evidence has been 
submitted since the January 2000 RO decision that denied 
service connection for a sleep disorder to include sleep 
apnea, and that the claim is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a sleep disorder, to include 
sleep apnea, the appeal to this extent is granted, subject to 
further action as discussed hereinbelow.  



REMAND

In light of the decision hereinabove, the Board now 
undertakes to review the record on a de novo basis in regard 
to the issue of service connection for a sleep disorder, to 
include sleep apnea.

Initially, it is noted that records associated with the 
veteran's claims file reflect service between September 1985 
and September 1995; however, active service has not been 
verified by means of a DD Form 214 or equivalent document.  
It is the Board's judgment that all service performed by the 
veteran, and the nature of that service, should be verified 
in conjunction with the other development of his claim 
requested herein.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  In the Board's opinion, the 
requirements for an examination have been met.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the National 
Personnel Records Center, or other 
appropriate agency, to verify all periods 
of active duty served by the veteran, and 
the nature of that service.

2.  The RO should arrange for the veteran 
to undergo a VA examination by an 
appropriate specialist for the purpose of 
determining the nature and etiology of 
his sleep disorder.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic studies, to 
include sleep studies, that are deemed 
necessary for an accurate assessment.  
The examiner should furnish an opinion, 
with full rationale, as to whether it is 
at least as likely as not that the 
veteran's sleep disorder had its onset 
during service or is otherwise related to 
his period of active service.  

3.  Thereafter, the RO should review the 
claims file and undertake any other 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103(A) (West 2002), consistent with all 
governing legal authority.  

4.  After all of the aforementioned 
development has been completed, the RO 
should readjudicate the veteran's claim 
of service connection for a sleep 
disorder, to include sleep apnea.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and the opportunity to respond 
thereto.    

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examination requested in this REMAND is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for a scheduled examination could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2003).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



